 
Exhibit 10.4
 


 
 


 
SECOND AMENDMENT
 
TO THE
 
PMA CAPITAL CORPORATION 401(k) EXCESS PLAN
 
(As Amended and Restated Effective January 1, 2000)
 


 


 
July 2004
 


 


 

 
 

--------------------------------------------------------------------------------

 


SECOND AMENDMENT
TO THE
PMA CAPITAL CORPORATION 401(k) EXCESS PLAN
(As Amended and Restated Effective January 1, 2000)


WHEREAS, PMA Capital Corporation (then known as the Pennsylvania Manufacturers
Corporation) (the “Plan Sponsor”) previously established the PMA Capital
Corporation Executive Deferred Compensation Plan (then known as the PMC
Executive Deferred Compensation Plan) (the “Deferred Compensation Plan”) to
provide certain benefits in excess of the benefit provided under the PMA Capital
Corporation 401(k) Plan (then known as The PMC 401(k) Plan) (the “Qualified
Plan”); and
 
WHEREAS, the Plan Sponsor decided, effective January 1, 1999, to provide certain
benefits previously provided under the Deferred Compensation Plan in a separate
plan known as the PMA Capital Corporation 401(k) Excess Plan (the “Plan”), and
restated the Deferred Compensation Plan to, among other things, reflect the
removal from the Deferred Compensation Plan of those provisions set forth
herein; and
 
WHEREAS, the Plan was established for the purpose of providing certain employees
of the Plan Sponsor and certain of its affiliated employers with certain
benefits that would be provided under the Qualified Plan but for the limitations
imposed by Sections 401(k), 401(m), 415 and 401(a)(17) of the Internal Revenue
Code of 1986, as amended; and
 
WHEREAS, the Plan is intended to be an unfunded arrangement, maintained
primarily for the purpose of providing deferred compensation for a select group
of management and/or highly compensated employees of the Plan Sponsor and its
affiliated employers within the meaning of Sections 201(2) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended; and
 
WHEREAS, the Plan was last amended and restated effective January 1, 2000 and
was amended by the First Amendment thereto effective January 1, 2003; and
 
WHEREAS, the Plan Sponsor now desires to amend the Plan to clarify the
disposition of forfeitures under the Plan, effective January 1, 2004; and
 
WHEREAS, under Sections 8.1(a) and 10.4 of the Plan, the Plan Sponsor has
reserved the right to amend the Plan with respect to all Participating Companies
at any time, subject to certain inapplicable limitations;
 
NOW, THEREFORE, effective January 1, 2004, except as otherwise specifically
provided herein, the Plan Sponsor hereby amends the Plan as follows:
 
1.            Section 6.7 of the Plan is amended to read as follows:
 
6.7 Reduced Benefit upon Request following a Change of Control. Within 60 days
following a Change of Control, a Participant may elect in writing to receive an
immediate distribution of a reduced benefit under the Plan. If the Participant
makes such an election under this Section 6.7, the amount of the reduced benefit
shall equal the balance credited to the Participant's Excess 401(k) Plan
Account, reduced by the lesser of 5% of the balance or $25,000. The amount by
which the benefit is reduced shall be automatically forfeited without any
further action or consent of the Participant. Any forfeiture made as a result of
this Section 6.7 shall be used as follows: first, to pay Plan administrative
expenses, and second, to reduce the amount of Participating Company
contributions to the Plan.
 
 
-1-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, PMA CAPITAL CORPORATION has caused these presents to be duly
executed, under seal, this 1st day of July, 2004.
 
Attest:
 
PMA CAPITAL CORPORATION
[SEAL]
 
   
/s/ Robert L. Pratter
 
/s/ William E. Hitselberger
Robert L. Pratter, Secretary
 
William E. Hitselberger, Senior Vice President,
   
Treasurer & Chief Financial Officer
 

 
 

 
-2- 

--------------------------------------------------------------------------------